                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               WESTERN DIVISION



HOLLI LUNDAHL,                                        CIV. 19-5071-JLV

                  Plaintiff,
                                                            ORDER
     vs.



DOYLE DAVIES, State of Wyoming
prosecutor; ANNE WASSER-BERGER,
State of Wyoming prosecutor; MATT
CASTANO, Wyoming Judge;
NATHANIAL HIBBEN, Wyoming Judge;
SCOTT PEASLEY, Wyoming Judge;
DENNIS MEIER, Wyoming Judge;
JUSTIN DARAIE, Wyoming Deputy
Attorney General; LUKE REINER,
Wyoming Director of the Dept. of
Transportation; SUSAN ELLIOT,
WYDOT Executive Assistant to
Director; CRAIG PRICE, Cabinet
Secretary to the South Dakota Dept. of
Public Safety; TODD HYRONIMUS,
South Dakota Judge; ALEX WEISS,
South Dakota prosecutor,

                   Defendants.



      Frequent pro se filer Holh.Lundahl presented documents to the Clerk of

Court in Rapid City, South Dakota, For filing on October 14, 2019. The

documents are all dated October 14 and include a petition for a writ of habeas

corpus under 28 U.S.C. § 2241, along with attachments, and an emergency

motion to stay Wyoming state criminal proceedings. The court permanently

enjoined Ms. Lundahl from "filing any further civil lawsuits" in this district

unless:
      A.     At the time of the filing of any pleading Ms. [Lundahl] has
           . prepaid in full the applicable filing fee required by the Clerk of
              Court;

      B.     The pleadings are signed pursuant to Fed. R. Civ, P. 11 by an
             attorney admitted to the court; or

      C.      Ms.[Lundahl] provides the Clerk of Court with a complaint or
              pleading including all of the following:.

              1.    As exhibit A to the submission a copy of this permanent
                    injunction; and

              2.    As exhibit B to the submission a declaration prepared
                    pursuant to 28 U.S.C. § 1746 or a sworn affidavit
                    certifying that the claim Ms.[Lundahl] wishes to file is a
                    new claim never before raised by her in any court in the
                    District of South Dakota; and

              3.    As exhibit C to the submission a listing by full caption of
                    each and every lawsuit previously filed by Ms.[Lundahl]
                    in any federal or state court against each and every
                    defendant to the lawsuit she wishes to file; and

              4.    As exhibit D to the submission attach a copy of each
                    such previous complaint and a certified copy of its
                    disposition; and

              5.    As exhibit E to the submission a list of anyjudgments or
                    monetary sanctions previously imposed on Ms.
                    [Lundahl], or any person acting in concert with her, and
                    the status of payment on any such financial obligation.

      D.     If Ms. [Lundahl] provides a submission under Part C, the
             judge presiding over the case shall review the submission and
              determine whether it will be approved for filing.

Noble V. Am. Natl. Prop. & Cas. Co., 297 F. Supp. 3d 998, 1013-14 (D.S.D.

2018).^ The Clerk of Court reminded Ms. Lundahl of these restrictions by

e-mail on October 16 and Ms. Lundahl provided a supplemental filing attempting

     iJn Noble, the court noted that Ms. Lundahl uses aliases, including the
name Holli Lundahl. 297 F. Supp. 38 at 1009. Ms. Lundahl presented herself
as Holli Telford in Nobel.   Id. .
                                          2
to meet these restrictions. The court now permits Ms. Lundahl's pleadings to be

filed to create a record and denies her motion.

      Ms. Lundahl did not comply with the court's filing restrictions. She states

she has previously filed suit against some of the present defendants, but did not

provide the full caption of the previous suits and copies of the complaints and

dispositions in each of those cases. Noble, 297 F. Supp. 3d at 1013-14. Ms.

Lundahl also states "[n]o prefiling sanctions or other monetary sanctions having

to do with civil litigation exist" to her knowledge. Given her extensive history of

frivolous litigation, the court finds this assertion difficult to accept. The court

disallows Ms. Lundahl's pleading for failure to comply with the court's prefiling

restrictions.


      Even assuming Ms. Lundahl succeeded in meeting the prefiling

restrictions, her petition is indisputably frivolous. She asserts her driver's

license was suspended due to an illegitimate traffic ticket. She further asserts a

trial is set to take place in Wyoming on October 25 for a criminal offense relating

to her suspended driver's license. She does not fully explain the nature of the

charges she is proceeding to trial on.

      "[F]ederal habeas corpus does not lie, absent special circumstances, to

adjudicate the merits of an affirmative defense to a state criminal charge prior to

a judgment of conviction by a state court." Braden v. 30th Jud. Cir. Ct. of Kv.,

410 U.S. 484,489 (1973). "A federal lawsuit to stop a prosecution in state court

is a serious matter." Younger v. Harris, 401 U.S. 37, 42 (1971). Under

Younger. "[w]hen there is a parallel, pending state criminal proceeding, federal
                                         3
courts must refrain from enjoining the state prosecution." Sprint Commc'ns.,

Inc. V. Jacobs, 571 U.S. 69,72(2013). Ms. Lundahl did not identify any special

circumstance or exceptional situation that would permit the court to intervene in

a pending Wyoming criminal proceeding. The court finds none upon its

independent review of Ms. Lundahl's pleadings. The court must abstain from

interfering in a Wyoming state criminal proceeding.

      After a thorough review of Ms. Lundahl's pleadings, the court finds they

are frivolous, wholly lacking in merit and fail to state a claim on which relief can

be granted. The court will not permit Ms. Lundahl's proposed suit to proceed.

However, the court will order the Clerk of Court to file Ms. Lundahl's pleadings

along with a copy of this order to create a record of the court's actions.

      For the reasons given above, it is

      ORDERED that the court disallows plaintiffs pleadings as violative of the

court's profiling restrictions.

      IT IS FURTHER ORDERED that the Clerk of Court shall file plaintiffs

pleadings along with a copy of this order. The case opened to file these

documents shall then be immediately closed.

      IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of

this order to plaintiff.

      Dated November 13, 2019.

                                  BY THE COURT:



                                  JEFPREYT. VIKEN
                                  CHIEF JUDGE
                                         4
